DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
a method of fabricating a monolithic sensor unit comprising a sensor and field effect transistor within a layered semiconductor stack,
…
a second semiconductor device layer deposited on the first semiconductor device layer, the second semiconductor device layer providing an active region for the sensor,
…
selectively etching a portion of the second semiconductor device layer to expose a surface of the first semiconductor device layer; and performing a wet etch process on a portion of the first semiconductor device layer to form a gate recess in the first semiconductor device layer, wherein the wet etch process comprises: applying a native oxide removal solution to remove native oxide from the exposed surface of the first semiconductor device layer, and applying an etchant solution to remove material from the first semiconductor device layer and thereby form the gate recess.
claim 20:
A monolithic sensor unit having a sensor integrated with a field-effect transistor, the sensor unit having a layered semiconductor stack comprising:
…
a second semiconductor device layer deposited on the first semiconductor device layer, the second semiconductor device layer providing an active region for the sensor; a common contact layer disposed between the first semiconductor device layer and the second semiconductor device layer; 
…
a gate electrode for the field-effect transistor disposed in a gate recess formed in the first semiconductor device layer, wherein the field-effect transistor is arranged to control, based on a bias voltage applied to the gate electrode, a current flowing between the first contact electrode and the second contact electrode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826